

Exhibit 10(am)


Two Year Form






TECHNICAL INFORMATION & NON-COMPETITION AGREEMENT


THIS AGREEMENT (“Agreement”) is made and entered into as of this _____ day of
_________, 20___, between Invacare Corporation, an Ohio corporation, or any
subsidiary or affiliate thereof now existing or existing at any time while
Employee (as hereinafter defined) is employed or any successor-in-interest
thereto (“Employer”) and ____________________________________ (“Employee”). This
Agreement is meant to supersede and replace the prior Technical Information and
Non-Competition Agreement and any and all other agreements entered into and
related to post-employment competition.
1.
DEFINITIONS: As used herein the following words have the meanings specified:



(a)    “Intellectual Property” means designs, derivations, works of authorship,
discoveries, improvements, innovations and ideas, or any other intellectual
property right, whether or not patentable or copyrightable or otherwise
registrable, relating to any part of the business or activities of Employer,
including without limitation, novel or improved products, processes, machines,
promotional or advertising materials, schemes and other manufacturing and sales
techniques.


(b)    “Confidential Information” means financial information, marketing
strategies, pricing policies or characteristics, user identification, passwords,
computer software, screens, user interfaces, system designs and documentation,
supplier information, customer information, product information or
specifications, designs, drawings, plans or alterations, manufacturing, testing
or assembly processes, costs of materials, business or business prospects,
proposals, codes, research, reports, investigations, Intellectual Property,
equipment, compositions, technology, formulas, trade secrets, know-how, research
and development programs, sales methods, costs of production and overhead, and
other confidential, technical or business information and data or other
information of similar character which relate to Employer, its business or
Employee’s employment.


(c)    “Competitor” means any person, firm or organization (and/or parent,
subsidiary or affiliate thereof) engaged in or about to become engaged in
research on, or the production and/or sale or distribution of any Competitive
Product.


(d)    “Competitive Product” means a product which is similar to or competitive
with a product manufactured and/or sold by Employer, or with respect to which
Employer has conducted research, during the three (3) years immediately
preceding termination of Employee’s employment.


2.    OBLIGATIONS OF EMPLOYEE: Employee is employed with or desirous of being
employed by Employer in a capacity such that Employee has access to or expects
to become informed of Confidential Information. In consideration of and as part
of the terms of Employee’s employment by Employer and the payment of
compensation to him/her by Employer, Employee agrees as follows:




--------------------------------------------------------------------------------









(a)    Ownership of Intellectual Property: With respect to all Intellectual
Property made, created or conceived by Employee, either alone or jointly with
others, during or arising out of his or her employment with Employer or, based
upon or derived from Confidential Information, all such Intellectual Property
shall be the sole property of Employer and Employee agrees:


(I)    to promptly disclose in writing any such Intellectual Property to
Employer;


(II)    to treat such Intellectual Property as the trade secrets and
Confidential Information of Employer;


(III)    not to disclose such Intellectual Property to anyone; and


(IV)    not to use any such Intellectual Property for any other purpose other
than in connection with Employee’s employment or for Employer’s sole benefit.


(b)    Assignment and Protection of Ownership Rights. Except as listed at the
end of this Section 2(b), Employee hereby assigns to Employer all of his or her
right, title and interest in and to any such Intellectual Property and to any
and all patents or applications (design or otherwise), trademarks or service
marks or applications therefor, copyright registrations or applications based
thereon or any other Intellectual Property right. Employee agrees to execute,
without further consideration, all documents requested by Employer:
(I)    to vest full title in the invention, design, discovery, derivation,
improvement or work of authorship in Employer; and
(II)    to enable Employer to seek, register, maintain or enforce patent,
design, copyright or other intellectual property protection thereon anywhere in
the world.
Employee acknowledges and agrees that each work of authorship created by him or
her and relating to Employee’s employment has been prepared for Employer as a
work for hire. Employee agrees that in the event that any such work is not
considered a work for hire under U.S. Copyright Law, Employee hereby assigns all
copyrights in and to such work of authorship to Employer.
List of Intellectual Property excepted from this Section 2(b):
___________________________________________________________ (If none, so
indicate).


(c)    Representations Regarding Deliverables. Employee represents and warrants
that:


(I) all work products, deliverables, services, products and all other
Intellectual Property delivered to Employer by Employee in connection with
Employee’s performance of Employee’s work for Employer (“Deliverables”) do not
infringe any Intellectual Property rights of any third parties and are not based
on any Confidential Information of any third parties;


(II) that Employee has all rights necessary to provide such Deliverables to
Employer under the terms of this Agreement;




--------------------------------------------------------------------------------









(III) that such Deliverables are the original works of the Employee;


(IV) that such Deliverables do not belong to others; and


(V) that employment with Employer does not violate any restrictive covenants in
any agreement previously entered into by Employee.


(d)    Non-Disclosure of Confidential Information. Employee covenants and agrees
that:
(I)    he or she will not transfer or disclose any Confidential Information;
(II)    Confidential Information will be kept confidential by Employee, will not
be used in any manner which is detrimental to Employer, will only be used in
connection with Employee’s employment, and will be safeguarded by Employee from
unauthorized disclosure;
(III)    he or she will not copy Confidential Information in whole or in part or
use all or any part of Confidential Information to, without limitation, reverse
engineer, duplicate the function, sequence or organization of Confidential
Information for any purpose without the prior written permission of Employer;
and


(IV)    he or she will not use or disclose the confidential information or trade
secrets of any other company or entity, including, without limitation, vendors,
customers or former employers, without their written authorization.


(e)    Exclusions from Confidential Information. Employee will not be prevented
from using or disclosing Confidential Information:
(I)    which Employee can demonstrate, by written records, was known to Employee
before the disclosure to Employee by Employer or observation of Confidential
Information by Employee; or


(II)    which is now, or becomes in the future, public knowledge other than by
breach of this Agreement by Employee; or


(III)    which is lawfully obtained by Employee from a source independent of
Employer, which source was lawfully in possession of the Confidential
Information and which source had the unrestricted right to disclose or display
the Confidential Information to Employee; or


(IV)    which is required by order of a court or regulatory authority having
competent jurisdiction to be disclosed, provided that Employee shall inform
Employer of the requirement for disclosure, shall permit Employer to attempt, by
appropriate legal means, to limit such disclosure and Employee shall use
appropriate efforts to limit the disclosure and maintain confidentiality to the
extent possible.






--------------------------------------------------------------------------------







(V)    which was independently developed by Employee without any use, knowledge
or benefit of Confidential Information.


The confidentiality and non-use obligations of Employee with respect to
Confidential Information under the terms of this Agreement shall remain in
effect after termination of employment and until such Confidential Information
is no longer confidential or proprietary to Employer or no longer nonpublic.


(f)    Return of Information. Immediately upon Employer’s request, Employee will
return to Employer all Confidential Information and all memoranda, notes,
records, reports, photographs, drawings, plans, papers and all other documents
made or compiled by Employee or made available to him or her during the course
of his or her employment, or copies, reproductions or abstracts thereof, whether
or not such documents contain Confidential Information, and/or Employee will
destroy, and certify to Employer as to such destruction, all Confidential
Information and other materials.


(g)    Post-Employment Non-Competition. For a period of two (2) years following
the date Employee ceases to work for Employer, Employee shall not, anywhere in
the world in which Employer conducts business activity, directly or indirectly,
on his or her own behalf or on behalf of any other person or entity, render
services or act as an officer, director, partner, agent, consultant or employee
of, or otherwise assist any Competitor (excluding ownership of less than five
percent (5%) of the stock of a publicly-held corporation whose stock is traded
on a national securities exchange or in the over-the-counter market).


(h)    Post-Employment Non-Interference with Customer and Supplier
Relationships. Employee covenants and agrees that he or she shall not, for a
period of two (2) years following the date Employee ceases to work for Employer,
directly or indirectly, on his or her own behalf or on behalf of any other
person or entity, contact or do business with any customer or supplier of
Employer with respect to any Competitive Product. This covenant applies to those
customers and suppliers, and their respective affiliates, to which Employer has
sold its products or services prior to the date Employee ceases to work for
Employer, and those prospective customers and suppliers with which Employer has
actively pursued sales or supply opportunities prior to the date Employee ceases
to work for Employer.


(i)    Post-Employment Non-Recruitment. Employee agrees that Employer has and
will invest substantial time and effort in acquiring and maintaining its
workforce. Accordingly, Employee agrees that for a period of two (2) years
following the date Employee ceases to work for Employer, Employee shall not: (I)
hire away, or cause any other person or entity to hire away, any employee of
Employer as of the date Employee ceases to work for Employer or, (II) directly
or indirectly, on his or her own behalf or on behalf of any other person or
entity, entice or solicit, or seek to induce or influence any such employee to
leave his or her employment.


(j)    Disclosure of Conflicts of Interest. Employee agrees to promptly and
fully disclose, and unless the Board of Directors of Employer consents, to
refrain from engaging in, any activity which creates a conflict between
Employee’s personal interests and the interests of Employer. Employee agrees and
acknowledges that such conflicts may arise in the following illustrative




--------------------------------------------------------------------------------







situations as well as others: (I) ownership by Employee or by a relative of
Employee of a substantial financial interest in any outside concern which does
business with, or is a Competitor of Employer (except where such interest
consists of an insubstantial percentage of a publicly owned corporation); (II)
rendition of services to any outside concern, including Employee’s own or that
of a close relative, which does business with, or is a Competitor of, Employer;
(III) acceptance by Employee or a close relative of Employee of a gift (of more
than token value), a loan (other than from an established financial
institution), excessive entertainment, or other substantial favors from any
outside concern which does business with, or is seeking to do business with, or
is a Competitor of, Employer; (IV) representation of Employer in any transaction
in which Employee has, or a close relative of Employee has, a substantial
interest; (V) competition with Employer, directly or indirectly, in the purchase
or sale of property or property rights or interest; and (VI) transaction of
personal business with third persons in such a manner or under such
circumstances as may cause the third person to believe he or she is dealing with
Employer rather than Employee individually, such as by transacting personal
business on stationery with Employer’s letterhead.


3.    REASONABLE RESTRICTIONS: Employer and Employee expressly agree that the
restrictions and covenants contained in this Agreement are needed to protect the
valuable business interests of Employer and are reasonable as to time and
geographic scope because of the nature of Employer’s business and the location
of its competitors.
4.    REMEDIES. Employee acknowledges that should he or she violate or threaten
to violate any of the covenants contained in this Agreement, it will be
difficult to determine the resulting damages to Employer. In addition to any
other remedies Employer may have, Employer will be entitled to temporary or
preliminary injunctive relief without being required to post a bond and
permanent injunctive relief without the necessity of proving actual damage.
Employer may elect to seek any remedy at its sole discretion on a case by case
basis. Failure to seek any remedy in one case will not restrict Employer from
seeking any other remedy in another case nor will such action constitute a
waiver of any of Employer’s rights. The prevailing party in an action filed to
seek enforcement of or damages from a breach of this Agreement will be entitled
to recover its attorneys’ fees and expenses.
5.    AT-WILL EMPLOYMENT. Employee’s employment is at-will. Subject to
Employer’s policies and practices, either Employee or Employer may terminate
Employee’s employment at any time, with or without cause or reason. The
relationship between Employee and Employer is and shall be specifically limited
to an employer/employee relationship. As a result, nothing contained in this
Agreement or relating to any past, present or future relationship of the parties
shall be construed as creating a partnership, joint venture, trustee/beneficiary
or other type of fiduciary or business relationship.
6.    CHOICE OF FORUM AND LAW: Employer has its world headquarters located in
Lorain County, Ohio. The parties therefore agree that to the extent permitted by
law, any action to enforce or seek a declaration of rights under this Agreement
shall be filed in state court in Lorain County, Ohio or federal court in the
Northern District of Ohio. Additionally, because the parties have significant
contacts in Ohio, to the extent permitted by law, the laws of the State of Ohio
shall govern the enforcement and interpretation of this Agreement.






--------------------------------------------------------------------------------







7.    MISCELLANEOUS. This Agreement constitutes the entire agreement between the
parties respecting the subject matter hereof and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral. This Agreement may be modified only by written
agreement signed by both parties. If any one or more of the provisions of this
Agreement shall be held invalid or unenforceable, then such paragraph or
provision shall become divisible and shall be amended immediately to include
only such term and area as shall be considered reasonable and enforceable by the
court properly construing such provision. No waiver of a breach of any term or
terms of this Agreement will be effective unless such waiver is in writing and
signed by the non-breaching party. No waiver of any breach will be deemed a
waiver of any other or subsequent breach. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which will constitute one and the same instrument. This Agreement may be
assigned by Employer without Employee’s consent.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


Print Name: ___________________________


Signed: _______________________________
Employee Signature


Social Security Number: __________________


Employee Home Address:


______________________________________


______________________________________


______________________________________


Accepted for Employer this ________ day of ______________________________, 20
___


INVACARE CORPORATION


By: __________________________________


Title: _________________________________






--------------------------------------------------------------------------------








Exhibit 10(am)


Schedule of Technical Information & Non-Competition Agreement with Current
Executive Officers


Name
 
Position
 
Date of Agreement
 
 
 
 
 
Patricia A. Stumpp
 
Former Senior Vice President—Human Resources
 
January 28, 2011
Anthony C. LaPlaca
 
Senior Vice President, General Counsel and Secretary
 
April 19, 2011
Dean J. Childers
 
Former Senior Vice President and General Manager, North America
 
August 25, 2015
Darcie L. Karol
 
Senior Vice President, Human Resources


 
May 9, 2018





